              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

SUSAN MAHON                                            PLAINTIFF

v.                     No. 4:19-cv-850-DPM

BOSTON SCIENTIFIC CORPORATION                       DEFENDANT

                           JUDGMENT
     Mahon' s complaint is dismissed with prejudice.     The Court
retains jurisdiction until 3 September 2021 to enforce the parties'
settlement.



                                              v
                              D.P. Marshall Jr.
                              United States District Judge
